ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Spectrum Healthcare Resources, Inc.           )      ASBCA No. 59559
                                              )
Under Contract No. W91 YTZ-13-C-0016          )

APPEARANCES FOR THE APPELLANT:                       J. Chris Haile, Esq.
                                                     Skye Mathieson, Esq.
                                                       Crowell Moring
                                                       Washington, DC

APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                      Army Chief Trial Attorney
                                                     MAJ Cali Y. Kim, Esq.
                                                      Trial Attorney

               OPINION BY ADMINISTRATIVE JUDGE HARTMAN

        By Alternative Disputes Resolution (ADR) agreement approved by the Board
on 31 December 2015, the parties requested the appeal be decided by a single judge
based upon the appeal record and a brief hearing on 9 May 2016, where each party
could make a presentation by counsel and others on its behalf. The decision of the
single judge: will have no precedential value; issue no later than 10 business days
after conclusion of the May hearing; contain no findings of fact or conclusions of law;
and shall be "final, conclusive, not subject to reconsideration or appeal," and not set
aside, except for fraud.

                                          DECISION

        The appeal is sustained. Appellant is entitled to recover a total of$186,205.39,
which is comprised of $149,112.54 in early lease cancellation charges, $8,648.53 in
overhead, $11,516.56 in G&A, and $16,927.76 in profit. Additionally, appellant is
entitled to recover interest under the Contract Disputes Act on the total recovered in
accordance with 41 U.S.C. § 7109 from 17 June 2014, date of receipt of the claim,
until paid.

       Dated: 12 May 2016


                                                  TERRENCE S. HARTMAN
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals
I
          I certify that the foregoing is a true copy of the Opinion and Decision of the
    Armed Services Board of Contract Appeals in ASBCA No. 595 59, Appeal of Spectrum
    Healthcare Resources, Inc., rendered in conformance with the Board's Charter.

          Dated:



                                                   JEFFREYD. GARDIN
                                                   Recorder, Armed Services
                                                   Board of Contract Appeals




                                             2